Case 2:19-cv-13564-VAR-APP ECF No. 15 filed 04/27/20   PageID.231   Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

ENVISIONTEC, INC.,

      Plaintiff,                         Case No. 19-13564
                                         Honorable Victoria A. Roberts
v.

STAX3D, INC., et al.,

    Defendants.
_____________________________/

                                 ORDER:

       (1) DEEMING MOOT DEFENDANT YOCUM’S MOTION TO
      DISMISS THE FIRST AMENDED COMPLAINT [ECF No. 12];

             (2) GRANTING PLAINTIFF RETROACTIVE LEAVE
              TO FILE HIS SECOND AMENDED COMPLAINT;

            (3) DENYING YOCUM’S MOTION TO STRIKE THE
           SECOND AMENDED COMPLAINT [ECF No. 14]; and

           (4) RESERVING RULING ON AND REQUIRING THE
           PARTIES TO BRIEF YOCUM’S MOTION TO DISMISS
           THE SECOND AMENDED COMPLAINT [ECF No. 14]


      Plaintiff filed this case against Stax3D and Jason Yocum. In

response to a show cause order, Plaintiff filed a first amended complaint.

      Yocum moved to dismiss the first amended complaint, arguing – in

part – that the Court lacked personal jurisdiction over him. [ECF No. 12].
Case 2:19-cv-13564-VAR-APP ECF No. 15 filed 04/27/20      PageID.232   Page 2 of 3




In response to the motion, Plaintiff filed a second amended complaint with

additional allegations regarding personal jurisdiction.

      Yocum now moves to strike or dismiss the second amended

complaint. [ECF No. 14]. In addition to arguing that the Court lacks

personal jurisdiction over him and that Plaintiff fails to state a claim under

Rule 12(b)(6), Yocum says the Court should strike the second amended

complaint under Rule 15, since Plaintiff did not get consent from

Defendants or leave to file the second amended complaint from the Court.

      Yocum’s motion to dismiss the first amended complaint [ECF No. 12]

is MOOT.

      Although Plaintiff failed to obtain leave of Court to file his second

amended complaint, the Court grants Plaintiff retroactive leave to file his

already-filed second amended complaint because: (1) Plaintiff only filed his

first amended complaint in response to the Court’s show cause order; (2)

Plaintiff’s first amended complaint merely cured defects regarding subject

matter jurisdiction and did not amend or add substantive allegations

regarding personal jurisdiction or the claims; and (3) leave to amend should

be “freely give[n] . . . when justice so requires,” see Fed. R. Civ. P. 15(a)(2).

      Yocum’s motion to strike or dismiss the second amended complaint

[ECF No. 14] is DENIED IN PART: with respect to Yocum’s request to strike

                                       2
Case 2:19-cv-13564-VAR-APP ECF No. 15 filed 04/27/20    PageID.233    Page 3 of 3




the second amended complaint. But the Court RESERVES RULING on

Yocum’s request to dismiss the second amended complaint for lack of

personal jurisdiction or for failure to state a claim. The parties must brief the

personal jurisdiction and failure to state a claim portions of the motion.

Plaintiff’s response is due May 12, 2020. Yocum’s reply brief is due May

26, 2020.

      IT IS ORDERED.

                                           S/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: April 27, 2020




                                       3
